DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is in response to the amendment field on 2/10/21.  Applicant amended claims 1-3, 9, 10 and canceled claims 11-12.  Therefore, claims 1-10, 13-20 are currently pending in this application.

Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 7, 16-18, 20 are rejected under 35 U.S.C. 102a1 as being anticipated by Reiche et al. (US 2011/0239988).
With regard to claim 1:
Reiche discloses a driveline operating method, comprising:


With regard to claim 2:
The modified Reiche discloses the method of claim 1, Reiche further discloses adjusting the spark timing of the cylinder responsive to the engine speed in response to the most recent engine stop request (see par. [0004, 0039, 0072]).

With regard to claim 3:
The modified Reiche discloses the method of claim 2, Reiche further discloses adjusting the spark timing of the cylinder responsive to barometric pressure in response to the most recent engine stop request (see par. [0024, 0038, 0042]).

With regard to claim 6:
The modified Reiche discloses the method of claim 1, Reiche further discloses where the actual total number of cylinder events include an actual total number of instances when a cylinder related event occurs (a cylinder combustion event occurs) (see par. [0072]).

With regard to claim 7:
The modified Reiche discloses the method of claim 6, Reiche further discloses where the cylinder related event is a valve opening or closing of the cylinder (engine combustion event) (see par. [0072]).

With regard to claim 16:

an engine(10) (see Fig. 1); and a controller (12) (see Fig. 1 ,par. [0020]) including executable instructions stored in non-transitory memory to adjust spark timing of a cylinder of the engine responsive to an actual total number of engine rotation related events (total number of engine combustion events) occurring after a most recent engine stop request and before engine cranking after the most recent engine stop request (see par. [0072]).

With regard to claim 17:
Reiche discloses the system of claim 16, Reiche further discloses where the engine rotation related events include the cylinder combustion event (the cylinder combustion event is related to the engine crankshaft position) see par. [0060, 0072]).

With regard to claim 18:
Reiche discloses the system of claim 16, Reiche further discloses where the engine rotation related events include combustion event (i.e. opening or closing of a poppet valve of the engine) (see par. [0072]).

With regard to claim 20:
Reiche discloses the system of claim 16, Reiche further discloses increasing engine rotation after the most recent engine stop request via retarding spark timing of the cylinder to after top-dead-center compression stroke of the cylinder after a most recent engine stop request and before engine cranking after the most recent engine stop request (see par. [0039, 0060]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Reiche et al. (US 2011/0239988).
With regard to claims 4, 5:
Reiche discloses the method of claim 1; however, Reiche fails to disclose where the actual total number of cylinder events include an actual total number of instances when the cylinder reaches a predetermined cylinder position.
It is typically necessary for the piston to be moving toward top-dead center in compression stroke (predetermined cylinder position) when a combustion event occurs; therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to realize that  the actual total number of cylinder combustion events in Reiche including an actual total number of instances when the cylinder reaches a predetermined cylinder position.(top-dead center compression stroke).

Claims 9-10, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hashemi et al. (US 2013/0226439) in view of Reiche et al. (US 2011/0239988).
With regard to claim 9:
Hashemi discloses a driveline operating method, comprising:

Reiche teaches adjusting spark timing of the cylinder in response to an actual total number of cylinder events (engine combustion events) since the most recent engine stop request (see par. [0060, 0072]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Hashemi by adjusting spark timing of the cylinder in response to an actual total number of cylinder combustion events since the most recent engine stop request as taught by Reiche for improving engine starting consistence and engine emissions (see Reiche par. [0009]).

With regard to claim 10:
The modified Hashemi discloses the method of claim 9, Hashemi further discloses ceasing to deliver fuel to the cylinder (i.e. deactivating fuel into the cylinder) (see step 516 in Fig. 5) while transitioning from operating the cylinder with the stoichiometric air-fuel ratio to operating the cylinder with the lean limited air-fuel ratio (see par. [0040]).

With regard to claim 13:
The modified Hashemi discloses the method of claim 9, Reiche further teaches  retarding a spark timing of the cylinder in response to the most recent engine stop request (see par. [0042, 0052]).



With regard to claims 14, 15:
The modified Hashemi discloses the method of claim 9; Reiche further teaches increasing or reversing engine rotation via retarding or advancing spark timing of the cylinder to after or before top-dead-center compression stroke of the cylinder after the most recent engine stop request and before an engine that includes the cylinder stops rotating (see par. [0040, 0060]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Reiche et al. (US 2011/0239988) as applied to claim 18 above, in view of Hashemi et al. (US 2013/0226439).
Reiche discloses the system of claim 18, however, Reiche fails to disclose adjusting an air fuel ratio of the cylinder to a lean limit air fuel ratio after the most recent engine stop request and before engine cranking after the most recent engine stop request.
Hashemi teaches adjusting an air fuel ratio of the cylinder to a lean limit air fuel ratio after the most recent engine stop request and before engine cranking after the most recent engine stop request (see par. [0040]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Reiche by adjusting an air fuel ratio of the cylinder to a lean limit air fuel ratio after the most recent engine stop request and before engine cranking after the most recent engine stop request as taught by Hashemi for ensuring the catalyst remaining in a desired state (see Hashemi, par. [0040, 0041]).





Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 2/10/21 have been fully considered and they are persuasive; however, a new non-final rejection is set forth above.

Conclusion
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866. The examiner can normally be reached on Monday -Friday from 8:30 a.m. - 5:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phutthiwat Wongwian can be reached on 571 -270-5426. The fax number for this group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have 

/D. T./
Examiner, AU 3747 



/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747